281 S.W.3d 359 (2009)
Tayaneka Stewart BROOKS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70243.
Missouri Court of Appeals, Western District.
April 28, 2009.
Tracey J. Hannah, Kansas City, MO, for appellant.
Rachel M. Lewis, Jefferson City, MO, for respondent.
Before DIV III: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Tayaneka Brooks appeals the denial of her unemployment compensation claim by the Labor and Industrial Relations Commission. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's decision. Rule 84.16(b).